ORDER

PER CURIAM:
AND NOW, this 18th day of April, 2000, the Petition for Allowance of Appeal is GRANTED, limited to the following two issues:
Is the decision of the Superior Court in the instant case in conflict with the previous decision of the Commonwealth *148Court in Commonwealth of Pennsylvania, Dep’t of Commerce v. Carlow, 687 A.2d 22 (Pa.Commw.1996)?
Is the decision of the Superior Court in the instant case in conflict with the previous decision of this Court in Scott Factors, Inc. v. Hartley, 425 Pa. 290, 228 A.2d 887 (1967)?